DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Aebischer (US 2008/0005938) in view of Forcash (US 10,011,976)
As to claim 1 Aebischer discloses a working machine comprising: 
a body and a moveable element, wherein the moveable element is moveable relative to the body (Figure 1 “7”, “2b”)
a camera, arranged to capture an image of at least a portion of the moveable element (Paragraph 33 “The position of the bucket 2 can also be determined with the camera 3 by distance measurements to points of the upper bucket edge 2b.”); and 
Aebischer does not explicitly disclose a processor configured to execute a machine learning algorithm trained to determine a position of a moveable element from an image of the moveable element, wherein the machine learning algorithm receives the image from the camera and determines the position of the moveable element in the image.
Forcash teaches a processor configured to execute a machine learning algorithm trained to determine a position of a moveable element from an image of the moveable element, wherein the machine learning algorithm receives the image from the camera and determines the position of the moveable element in the image (Column 1 lines 60-Column 2 lines 1-8“The work tool recognition system includes an image capturing assembly associated with the work tool. The image capturing assembly is configured to capture an image feed of the work tool. A controller is communicably coupled to the image capturing assembly. The controller is configured to receive the image feed of the work tool from the image capturing assembly. The controller is configured to extract a plurality of features of the work tool from the image feed using image analysis. The controller is configured to classify the extracted image and determine a confidence value associated with the classification. The controller is configured to estimate a size of the work tool based on information associated with the image capturing assembly. The controller is configured to estimate a position and an orientation of the work tool.”, Column 5 lines 31-42 “Further, since the controller 602 processes a number of extracted work tool features over time, an algorithm of the controller 602 may accumulate confidence over time for improving on the classification of the work tool 111, forming aggregated confidence values by building and matching the image feed of the work tool 111 with training data. A person of ordinary skill in the art will appreciate that the controller 602 may utilize machine learning algorithms or other known processes to build the training data over time using supervised and unsupervised learning techniques for robust identification of the extracted features.”)
It would have been obvious to one of ordinary skill to modify Aebischer to include the teachings of determining using a machine learning algorithm to determine the position of the element for the purpose of providing for accurate control of the work machine tool.
As to claim 2 Aebischer discloses a working machine wherein the position of the moveable element is the position of the moveable element relative to the working machine or the real world (Paragraph 19).
As to claim 4 Aebischer discloses a working machine wherein the working machine is one of: construction and agricultural machinery, with digging or materials handling capabilities, including but not limited to a backhoe loader; a tractor; a forklift; a skid steer loader; an excavator; or a telescopic handler (Abstract).
As to claim 5 Aebischer discloses a working machine wherein the moveable element comprises an attachment (Paragraph 14).

 (Paragraph 14).
As to claim 7 Forcash teaches a working machine, wherein the processor is configured to receive an update to the machine learning algorithm, wherein the update is configured to train the machine learning algorithm to determine the position of a new type of attachment (Column 5 lines 31-42).
As to claim 8 Forcash teaches a working machine wherein the machine learning algorithm has been trained using training data generated by a training machine (Column 5 lines 31-42).
As to claim 9 Forcash teaches a working machine wherein the training data was generated by operating the training machine under actual operations (Column 5 lines 31-42).
As to claim 10 Forcash teaches a working machine, wherein the training machine is of the same type as the working machine, and wherein the moveable element comprises an attachment and the training machines comprises an attachment of the same type as the working machine (Column 8 lines 22-40, Column 5 lines 31-4).
As to claim 11 Forcash teaches a working machine wherein the camera is arranged in the same position and orientation as a camera on the training machine, and the camera is arranged to provide the same angle of view as a camera on the training machine (Column 4 lines 57-Column 5 lines 1-5).
 (Column 5 lines 31-42).
As to claim 13 Forcash teaches a working machine wherein the training data has been generated using a training machine comprising a working machine having a camera, a sensor, a body and a moveable element (Column 5 lines 31-42), 
wherein the moveable element is moveable relative to the body; and wherein the plurality of images have been captured, using the camera, and the sensor data has been determined using the sensor (Column 5 lines 31-42, Column 4 lines 36-56).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Aebischer (US 2008/0005938) in view of Forcash (US 10,011,976) as applied to claim 1 above, and in further view of Tafazoli Bilandi (US 2018/0130222)
As to claim 3 Tafazoli Bilandi teaches a working machine wherein the machine learning algorithm comprises a neural network or a supervised deep learning neural network (Paragraph 8).
It would have been obvious to one of ordinary skill to modify Aebischer to include the teachings of using a neural network for the purpose of processing the image taken from the camera of the implement.

s 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Aebischer (US 2008/0005938) in view of Forcash (US 10,011,976) as applied to claim 1 above, and in further view of Matsuo (US 2017/0028922)
As to claim 14 Matsuo teaches a working machine, wherein the camera is arranged to provide an angle of view which covers a desired range of movement of the moveable element (Paragraph 13).  It would have been obvious to one of ordinary skill to modify Aebischer to include the teachings of providing an angle view which covers a desired range of movement for the purpose of determining the position of the moveable element. 
As to claim 15 discloses a working machine, further comprising hydraulic equipment arranged to move the moveable element, wherein the camera is arranged to provide a view of at least a portion of the hydraulic equipment (Abstract).
As to claim 16 Matsuo teaches a working machine, wherein the processor is configured to communicate the determined position to another device, or display the determined position on a display (Paragraph 48).  It would have been obvious to one of ordinary skill to modify Aebischer to include the teachings of displaying the determined position of the display device for the purpose of showing the operator the position on the display.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471. The examiner can normally be reached Mon-Fri 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/           Primary Examiner, Art Unit 3668                                                                                                                                                                                             
3/6/2022